Order entered January 29, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01765-CV

                          IN THE INTEREST OF J.T.A., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-54435-2011

                                            ORDER
       Before the Court is court reporter Sheri J. Vecera’s request for a 120-day extension of

time to file the record. She explains the 120-day extension is necessary because she just received

payment of the deposit she requested and the record will consist of eight hearings, a seven-day

jury trial, and approximately 3,500 pages of exhibits. We note this is an ordinary appeal and the

record was originally due January 24, 2014. See TEX. R. APP. P. 35.1(a). Pursuant to Texas Rule

of Appellate Procedure 35.3 (c), an extension to file the record in an ordinary appeal must not

exceed thirty days. Id. 35.3(c). Accordingly, we GRANT the request to the extent we ORDER

the record be filed no later than February 28, 2014.



                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE